

115 HR 5883 IH: Unexploded Ordnance Removal Act
U.S. House of Representatives
2018-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5883IN THE HOUSE OF REPRESENTATIVESMay 18, 2018Mr. Keating (for himself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Defense, in concurrence with the Secretary of State, to develop and
			 implement a strategy for removing unexploded ordnance in Syria and Iraq,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Unexploded Ordnance Removal Act. 2.Strategy for removing unexploded ordnance in Syria and Iraq (a)In generalThe Secretary of Defense, in concurrence with the Secretary of State, shall develop and implement a strategy for removing unexploded ordnance in Syria and Iraq that includes the following:
 (1)An assessment of the hazards posed by unexploded ordnance in Syria and Iraq, including with respect to U.S. strategic and military interests, the areas of concentration of unexploded ordnance, and schools, hospitals, or civil-service buildings that are proximate to unexploded ordnance.
 (2)A detailed description and timeline for actions to eliminate the hazards posed by unexploded ordnance in Syria and Iraq.
 (b)Multilateral coordinationIn developing and implementing the strategy required under subsection (a), the Secretary of Defense is authorized to coordinate as appropriate with appropriate officials of foreign countries and multilateral institutions.
 (c)ReportNot later than 270 days after the date of the enactment of this Act, and annually thereafter until December 31, 2021, the Secretary of Defense, in consultation with the Secretary of State, shall submit to the congressional defense committees, the Committee on Foreign Relations of the Senate, and the Committee on Foreign Affairs of the House of Representatives a report that includes—
 (1)in the first such report, the strategy described in subsection (a), including— (A)the results of the assessment described in subsection (a)(1);
 (B)the description and timeline required by subsection (a)(2); and (C)a description of contributions of foreign partners in developing the strategy in accordance with subsection (b);
 (2)in subsequent reports, any updates from the previous report to such strategy, results, descriptions, or timeline; and
 (3)the actions taken pursuant to the authorization under subsection (b) to implement such strategy, as so updated, through multilateral efforts.
				